Title: James Madison to Arthur S. Brockenbrough, 31 July 1828
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                July 31. 1828
                            
                        
                        
                         
                        I have just recd. a letter from Dr. Patterson, saying that he accepts the professorship of Nat: Philos: on
                            the supposition that the Pavillion occupied by Mr. Long will be assigned  him. This he considers as a material point,
                            and what he understood when at the University, was to be the arrangement, in the event of his becoming a Member of the
                            Faculty. I shall not answer his letter [well] before the mail of tuesday by which time, I hope to have a line from you, enabling
                            me to assure him that the Pavillion will be ready to receive him, as soon as he can reach the University, for which he
                            will set out as soon as he can make the preparations necessary for the removal of his family. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    